FILE COPY




                           Fourth Court of Appeals
                                San Antonio, Texas
                                     August 28, 2020

                                   No. 04-19-00288-CV

                       DCP SAND HILLS PIPELINE, LLC,
                                 Appellant
                                    v.
                  SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                  Appellee

               From the 36th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-16-0033-CV-A
                      Honorable Starr Boldrick Bauer, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Justice
             Irene Rios, Justice
             Beth Watkins, Justice


       On August 26, 2020, appellant DCP Sand Hills Pipeline, LLC filed an Unopposed
Motion for Extension of Time to File Motion for Rehearing. After consideration, we GRANT
the motion and ORDER appellant to file its motion for rehearing by September 28, 2020.



                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court